NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              OCT 24 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RALPH DISPENNETT,                                No. 13-35301

              Petitioner - Appellant,            D.C. No. 3:98-cv-01252-JO

  v.
                                                 ORDER*
DAVID COOK, Superintendent, Oregon
State Penitentiary,

              Respondent - Appellee.


                  Appeal from the United States District Court
                            for the District of Oregon
                 Robert E. Jones, Senior District Judge, Presiding

                      Argued and Submitted October 7, 2014
                               Portland, Oregon

Before: KOZINSKI, Chief Judge, and FERNANDEZ and FISHER, Circuit Judges.

       This appeal is DISMISSED as moot. This order serves as the mandate of

the court.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.